ORDER

BARZILAY, Judge:
Upon consideration of defendant’s unopposed motion for voluntary remand, it is hereby
ORDERED that defendant’s motion is granted; and it is further
ORDERED that this action is remanded to the United States Department of Labor to conduct an additional investigation and to make a redetermination as to whether plaintiffs are eligible for certification for Trade Adjustment Assistance; and it is further
ORDERED that remand results shall be filed no later than 60 days after the date of this order; and it is further
*1023ORDERED that plaintiffs shall file papers with the Court indicating whether they are satisfied or dissatisfied with the remand results no later than 60 days after the remand results are filed with the Court.